OPINION
PER CURIAM.
John Lekanof was sentenced by the Honorable Ralph E. Moody in a manner deemed illegal by the state. Pursuant to Appellate Rule 402, the state petitioned the Court of Appeals for review, which was denied. The state then petitioned this court for hearing, and the petition was granted. Alaska R.App.P. 302.
Our recent decision in State v. Andrews, 723 P.2d 85 (Alaska, 1986) (aff’g., 707 P.2d 900 (Alaska App.1985)) disposes of the issues in this appeal. Under the Andrews analysis of AS 12.55.-025(e) and (g), Judge Moody had the authority to impose a concurrent sentence for the assault conviction. The effect of imposing a consecutive sentence and then suspending it is the same as imposing concurrent sentences. The sentence is therefore AFFIRMED.